Justice Pro Tern McKEE,
dissenting.
*384McKEE, D.J.
(Retired):1
I respectfully dissent. In my view, Nebeker’s motion for summary judgment should be granted and a declaratory judgment entered accordingly. The error presented by both the trial judge’s opinion and the majority opinion on appeal is the conclusion that, because the allegedly commercial events were too slight to bring the occurrence within reach of the commercial activities exclusión clause in the homeowner’s policy, the events were therefore too slight to activate the coverage clause in the business CGL policy. Both the trial court’s decision and the majority opinion treated the analysis as requiring only an examination of the exclusion clause of the homeowner’s policy. When the conclusion was reached that the use of the cabin and the events of the day were not sufficiently “commercial” to trigger the exclusion under the homeowner’s policy provision, this was deemed sufficient to force the conclusion that the commercial policy would not apply. I believe the analysis to be flawed, for it is not an “either-or” proposition.
Under Idaho law, the uses and events under an exclusion clause of an insurance policy are measured against entirely different standards than the same uses and events under the basic insuring or coverage clause.2 Therefore, it is not correct or sufficient to conclude that an analysis under one clause will govern the result under another. The uses and events in question must be separately analyzed under the separate clauses of both policies. In this case, and under propet' analysis, I believe that both policies were fully in force and applicable to indemnify Nebeker against the alleged loss in this case. While it is accurate that State Farm’s eventual maximum exposure may be limited to the limits of liability contained in one policy, this is because of further separate clauses in each policy, separate from the clauses governing coverage and exclusions.
The comprehensive general liability policy (the CGL policy) issued to Nebeker’s construction business defined the coverage as being limited to that related to the construction business. This definition is contained in the declarations section of the policy as a coverage clause, which under Idaho law is to be construed broadly.3 Although the connection between the use of the cabin and the events of the day, and the Nebeker’s construction business was slight and somewhat attenuated, the events were still sufficient to find coverage under a broad reading of the coverage clause. The backhoe belonged to the business and the causative negligent event may well have been the failure to maintain or repair a locking pin on the backhoe bucket, which failure probably happened at the Nebeker’s place of business, or at least under the direction of Nebeker as part of the ordinary course of his business. The duty *385owed would be that of Nebeker’s construction company, and the entity responsible in tort for any injury caused by a breach would be the business entity. Clearly, to my mind, this is sufficient to give rise to coverage under the business CGL policy. In addition, there are Nebeker’s slight business uses of the cabin, including using it as a display model to show off the products of the construction business and occasionally housing company employees there when construction projects required. The business policy does not quantify or specify the degree or intensity of business use that is necessary to trigger coverage. Since it does not take much to bring an occurrence within the business coverage under the broad reading of coverage clauses required under Idaho law, I think even the slight business connection offered in this case is sufficient to give rise to coverage under the business policy. Nebeker should be covered for any of his actions related to his business, however slight or attenuated those actions might be.
Nebeker’s homeowner’s policy contained an exclusion, reciting generally that any liability arising from commercial activities on or about the cabin was not covered under the policy. This language appears in the exclusion clauses of the policy, which clauses under Idaho law are construed narrowly.4 When viewed narrowly, it is perfectly consistent to conclude that the slight and attenuated connections between the use of the cabin and the Nebeker’s business were not sufficient to bring the events of the day into the reach of the exclusion clause. The homeowner’s policy may not reach any negligence at Nebeker’s workplace — such as the failure to properly repair or maintain the baekhoe— but it would certainly insure Nebeker personally for his conduct around the cabin involving the clearly social activities. Under this analysis, both policies were in force and provided coverage both to Nebeker’s business and to Nebeker individually at the time of the occurrence.
Finally, both policies contained anti-stacking clauses, which provided generally that if there were two or more policies of State Farm in force, the aggregate limit of liability would not exceed the limit of liability of that policy providing the greatest coverage. These clauses prevent the parties from stacking the policies, and claiming that there was an aggregate of $400,000 in limits available to satisfy the injured party’s claim ($300,000 from the business CGL policy plus $100,000 from the homeowner’s policy). Counsel for Heinz, the injured party, so conceded. If both policies were in force, only one policy— the greater — would be used to satisfy the claim, and no additional claim would be made on the lesser. These anti-stacking clauses have nothing to do with the issue of coverage. Both policies, to my mind, do “cover” the risk. The anti-stacking provisions operate to limit the amount available to indemnify an insured against the claims of an injured claimant in the event dual coverage exists, but they do not limit the existence of coverage under either policy.
State Farm instituted this action as the plaintiff, and framed the issues in its pleadings. However, contrary to the majority inference, it is only State Farm that insisted on the “either-or” analysis in both the court below and this court. The appellants’ reply brief makes it clear that they did not accept State Farm’s pleading or its contention of the “either-or” analysis, and urged instead that both policies might apply.
In my opinion, the correct result would be to conclude that both policies were in force and provided liability coverage to Nebeker both individually and to his business against the allegations of negligence and damage set forth in the claims of Heinz. Under the anti-stacking provisions of the policies in force, the limit of indemnity available was the limit of the greater policy. I would direct the district court to declare that State Farm was obligated to defend and indemnify Nebeker for losses to Heinz up to the limit of the business CGL policy, being the greater limit, together with any incidental first party coverages that may apply.
Justice KIDWELL concurs.

. Senior District Judge D. Duff McKee (retired).


. Idaho law governing the interpretation of insurance policies was set forth well by Justice Shepard in Moss v. Mid-American Fire and Marine Ins. Co., 103 Idaho 298, 300, 647 P.2d 754, 756 (1982):
“This Court has long recognized that insurance policies are contracts of adhesion, not subject to negotiation between the parties, and hence must be construed most strongly against the insurer. Abbie Uriguen Olds. Buick, Inc. v. United States Fire Ins. Co., 95 Idaho 501, 511 P.2d 783 (1973); Stephens v. New Hampshire Ins. Co., 92 Idaho 537, 447 P.2d 14 (1968); Scharbach v. Continental Cas. Co., 83 Idaho 589, 366 P.2d 826 (1961); Rollefson v. Lutheran Brotherhood, 64 Idaho 331, 132 P.2d 758 (1942). The provision at issue today is one which seeks to exclude the insurer’s coverage. Such an exclusion must be strictly construed in favor of the insured. Hahn v. Alaska Title Guaranty Co., 557 P.2d 143 (Alaska, 1976); Mission Ins. Co. v. Nethers, 119 Ariz. 405, 581 P.2d 250 (Ariz.App.1978); State Farm Mutual Auto. Ins. Co. v. Partridge, 10 Cal.3d 94, 109 Cal.Rptr. 811, 514 P.2d 123 (1973); Northwestern Nat. Cas. Co. v. Phalen, [182 Mont. 448], 597 P.2d 720 (Mont.1979); Conner v. Transamerica Ins. Co., 496 P.2d 770 (Okl.1972); McDonald Industries, Inc. v. Rollins Leasing Corp., 26 Wash.App. 376, 613 P.2d 800 (1980). See also Bonner County v. Panhandle Rodeo Ass’n Inc., 101 Idaho 772, 620 P.2d 1102 (1980); Farmers Ins. Group v. Sessions, 100 Idaho 914, 607 P.2d 422 (1980). Hence, the courts have held that the burden is on the insurer to use clear and precise language if it wishes to restrict the scope of its coverage. Goforth v. Franklin Life Ins. Co., 202 Kan. 413, 449 P.2d 477 (1969); Anderson v. Nationwide Life Ins. Co., 6 Kan.App.2d 163, 627 P.2d 344 (1981); Harvey's Wagon Wheel, Inc. v. MacSween, 96 Nev. 215, 606 P.2d 1095 (1980)....”


.“Strongly against the insurer.” Moss v. Mid-American Fire and Marine Ins. Co., footnote 2 above.


. “Strictly against the insurer.” Ibid.